DETAILED ACTION
This communication is response to the application filed 06/01/2021. Claims 1-7 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0296935 to HONG et al. (hereafter Hong) in view of US Pub. 2019/0181773 to Kawai (hereafter Kawai).

Regarding claim 1, Hong discloses an anomaly determination method for determining an anomaly in a received message (see Hong, ¶ 0043: the present disclosure suggests field division of a data field within a CAN frame by a device for 
receiving, as the received message, each of a plurality of messages that includes a first field having a fixed value and a second field having a variable value, the plurality of messages including messages that are periodic (see Hong, ¶ 0014: the first static field division may be performed to divide a constant field having the same fixed value with respect to the same bit streams of each frame included in the block from a variable field having at least one different value between the same bit streams; ¶ 0015: the performing of the second static field division may be performed to divide a constant field having the same fixed value with respect to the same bit streams of each first field division frame from a variable field having at least one different value between the same bit streams; ¶ 0050: the field division frame generation unit 120 may generate the first field division frame by expressing the fields having a fixed value as constant fields and the fields having a variable value as variable fields. For example, the first static field division performed by the field division frame generation unit 120 may be performed to allow each field to have a maximum size in order for each constant field and each variable field not to be adjacent to fields of the same kind, respectively); and 
selecting one of a plurality of combinations to be used for determination an anomaly (see Hong, ¶ 0043: the present disclosure suggests field division of a data field within a CAN frame by a device for dividing a field boundary of a CAN trace as part of the technology of detecting abnormality of a CAN bus), but does not explicitly disclose selecting according to one or more criteria among available execution time of the anomaly determination method, a load amount, a data amount, and a total number of 
However, Kawai discloses selecting one of a plurality of combinations to be used for determination, according to one or more criteria among available execution time of the anomaly determination method, a load amount, a data amount, and a total number of messages, each of the plurality of combinations including at least one of a plurality of anomaly determinations including an anomaly determination utilizing a reception timing based on the periodicity or a total number of received messages, an anomaly determination utilizing the first field, and an anomaly determination utilizing the second field (see Kawai, ¶ 0009: predetermined amount of time for which to execute this abnormality determination is adjusted in accordance with output current, that is, in accordance with whether the load is light or heavy. For example, if the load is light, the amount of time for which to execute the abnormality determination may be increased to thereby increase the accuracy of abnormality determination. This also helps reduce the frequency of switching of the switch element. If the load is heavy, the amount of time for which to execute the abnormality determination is decreased to thereby minimize malfunction or stoppage of the load caused by a decrease in the voltage supplied to the load; ¶ 0011: if the load is heavy, the amount of time for which to execute the abnormality determination is decreased; ¶ 0013: if the load is light, the amount of time for which to execute the abnormality determination is increased; ¶ 0021: if power supply 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kawai and incorporate it into the system of Hong to efficiently determine abnormality in the system (see Kawai, ¶ 0013).

Regarding claim 2, Hong in view of Kawai discloses the anomaly determination method according to claim 1, wherein the anomaly determination in the one of the plurality of combinations selected is performed (see Hong, ¶ 0004: detecting an attack from the outside other than normal packets through anomaly detection; ¶ 0043: the present disclosure suggests field division of a data field within a CAN frame by a device for dividing a field boundary of a CAN trace as part of the technology of detecting abnormality of a CAN bus).
Kawai also discloses the well-known teaching of wherein the anomaly determination in the one of the plurality of combinations selected is performed (see Kawai, ¶ 0009 and ¶ 0021).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kawai and incorporate it into the system of Hong to efficiently determine abnormality in the system (see Kawai, ¶ 0013).


Regarding claim 4, Hong in view of Kawai discloses the anomaly determination method according to claim 1, Hong does not explicitly disclose wherein when the anomaly determination method is performed and, among the plurality of anomaly determinations, an anomaly determination utilizing last round information has not been performed, the last round information to be used in the anomaly determination utilizing the last round information is reset a next time the anomaly determination method is performed.
However, Kawai discloses wherein when the anomaly determination method is performed and, among the plurality of anomaly determinations, an anomaly determination utilizing last round information has not been performed, the last round information to be used in the anomaly determination utilizing the last round information is reset a next time the anomaly determination method is performed (see Kawai, ¶ 0011: if the load is heavy, the amount of time for which to execute the abnormality determination is decreased. This makes it possible to increase the accuracy of abnormality determination; ¶ 0013: if the load is light, the amount of time for which to execute the abnormality determination is increased. This makes it possible to increase the accuracy of abnormality determination).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kawai and incorporate it into the system of Hong to efficiently determine abnormality in the system (see Kawai, ¶ 0013).

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 7, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1. 
Hong further discloses a non-transitory computer-readable recording medium having recorded thereon a program for causing a computer to perform the anomaly determination method according to claim 1 (see Hong, ¶ 0086).

Claim 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0186556 to MORIYA (hereafter Moriya) in view of US Patent 9,384,066 to Leita et al. (hereafter Leita).

Regarding claim 1, Moriya discloses an anomaly determination method for determining an anomaly in a received message (see Moriya, ¶ 0006: providing a monitoring apparatus capable of collecting information regarding data on which abnormality of intrusion into a network is suspected), the anomaly determination method comprising: 
receiving, as the received message, each of a plurality of messages that includes a first field having a fixed value and a second field having a variable value, the plurality 
selecting one of a plurality of combinations to be used for determination, according to one or more criteria among available execution time of the anomaly 
Also, Leita discloses receiving, as the received message, each of a plurality of messages that includes a first field having a fixed value and a second field having a variable value, the plurality of messages including messages that are periodic (see Leita, Col 4 lines 63-67: Various controllers 112, 114 (e.g., Controller 1 through Controller N) send messages to each other, receive messages from a user station 120, and send messages to the user station 120, via the network 122, in the industrial control system; Col 6 line 66-Col 7 line 28).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known teaching of receiving, as the received message, each of a plurality of messages that includes a first field having a fixed value and a second field having a variable value, the plurality of messages including messages that are periodic as taught by Leita and incorporate it into the system of Moriya to achieve an efficient monitoring of messages to protect against intrusion (see Leita, Col 1 lines 33-36).

Regarding claim 2, Moriya in view of Leita discloses the anomaly determination method according to claim 1, wherein the anomaly determination in the one of the plurality of combinations selected is performed (see Moriya, ¶ 0007 and ¶ 0026).

Regarding claim 4, Moriya in view of Leita discloses the anomaly determination method according to claim 1, wherein when the anomaly determination method is 

Regarding claim 6, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 7, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1. 
Moriya further discloses a non-transitory computer-readable recording medium having recorded thereon a program for causing a computer to perform the anomaly determination method according to claim 1 (see Moriya, ¶ 0030).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2007/0115850 to Tsuchiya discloses detection method for abnormal traffic and packet relay apparatus.
US Pub. 2010/0284283 to Golic et al. discloses method for detecting anomalies in a communication system using numerical packet features.
US Pub. 2011/0149891 to Ramakrishna discloses efficient implicit indication of the size of messages containing variable-length fields in system employing blind decoding.
US Pub. 2018/0255072 to TAKADA et al. discloses a communication device capable of detecting transmission of an improper message to a network.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464